Citation Nr: 0318305	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  99-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for additional right 
eye disability, as a result of VA treatment, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1998 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the veteran's case was 
transferred to the RO in Phoenix, Arizona.

By a decision dated May 14, 2002, the Board denied the 
veteran's claim on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's decision of May 14, 2002, and remanded the matter to 
the Board for further proceedings, to include action by VA to 
fulfill the duty to notify the veteran under the provisions 
of the Veterans Claims Assistance Act of 2000.


REMAND

The Board notes that, in a statement which was received in 
July 2003, the veteran's representative stated that the 
veteran is entitled to notice from VA as to which evidence he 
and VA are, respectively, expected to obtain to substantiate 
his claim.  The representative also presented additional 
argument in support of the veteran's claim.

In the decision of May 2002, the Board found that the 
veteran's additional disability of the right eye as a result 
of VA treatment in 1991 should be rated for impairment of 
central visual acuity under 38 C.F.R. § 4.84a, Diagnostic 
Code 6074.  The Board noted that, in testimony at a personal 
hearing in August 2001, the veteran stated that he had been 
experiencing tearing of his right eye which, at times, became 
wet and, also, pain in the eye at night and that his 
representative argued that such symptoms warranted an 
increased rating.  The Board noted, however, that there was 
no medical evidence that the claimed tearing of and pain in 
the right eye were related to the VA cataract surgery and 
follow-up treatment in 1991 and, therefore, such complaints 
did not provide a basis for an increased evaluation for 
additional disability of the right eye as a result of VA 
treatment.  In his statement of July 2003, the veteran's 
representative argued that the veteran is entitled to a 
separate evaluation for constant tearing, matting, and fluid 
discharge of the right eye.  The Board notes, however, that 
the representative did not submit any medical evidence or 
medical opinion showing that any such claimed symptoms are 
results of VA surgical and medical treatment in 1991.

In the decision of May 2002, the Board noted that applicable 
regulations provide that when only one eye disability is 
service-connected, the maximum evaluation for total loss of 
vision of that eye is 30 percent, unless there is 
enucleation, blindness of both eyes, or serious cosmetic 
defect, which would warrant a separate rating.  The Board 
cited 38 C.F.R. §§ 3.383(a)(1), 4.84a, Diagnostic Codes 6029, 
6070 and Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board 
found that there was no medical evidence of enucleation, 
serious cosmetic defect, or blindness of both eyes.  In his 
statement of July 2003, the veteran's representative asserted 
that the veteran has a serious cosmetic defect of the right 
eye, but he did not specify the nature of the alleged 
cosmetic defect or submit any medical finding that the 
veteran has a cosmetic defect of the right eye.

In the decision of May 2002, the Board noted that, at a VA 
eye examination in October 2001, the uncorrected distance 
visual acuity of the veteran's right eye was 5/200.  In his 
statement of July 2003, the veteran's representative stated 
that the veteran is blind in the right eye, but he did not 
submit any medical finding or opinion showing that the 
veteran's visual acuity in the right eye is less than 5/200.

As noted above, the Court's Order granting the joint motion 
of the parties before the Court requires further action by VA 
to fulfill the duty to notify the veteran pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
notes that, on November 9, 2000, during the pendency of the 
veteran's appeal, the VCAA became law.  The VCAA applies to 
all pending claims for VA benefits and provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The VCAA also 
provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board notes that the veteran has not been notified by VA 
of the evidence which would be needed to substantiate his 
claim and whether VA or the claimant is expected to attempt 
to obtain and submit such evidence.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and that the 
claimant has "not less than 30 days to respond to the 
notice" is invalid because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  As matters stand, the record has a procedural 
defect in the notice required under the VCAA which may no 
longer be cured by the Board.  Accordingly, the Board must 
remand the case to the RO in order to satisfy VA's duty to 
notify the veteran.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should notify the veteran, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claim on 
appeal and whether VA or the claimant is 
expected to obtain any such evidence.

2.  The RO should allow the veteran the 
period of time provided by law for a 
response.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the veteran due process of law and the notice required by the 
VCAA.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




